Title: 3d.
From: Adams, John Quincy
To: 


       Spent part of the forenoon at Mr. Thaxter’s Office. Mr. Dodge was there. I went with Mr. Thaxter and paid a visit at Judge Sargeant’s. The young Ladies lately return’d from Rye, where they went last week to accompany their new married Sister Mrs. Porter. Mr. T. Leonard White and S. Walker dined at Mr. Shaw’s. In the afternoon Mrs. Shaw and B: Smith, Mr. Thaxter and Miss Duncan, Leonard White and P. Stevenson, Miss Lucy and myself took a ride in four chaises, round the great Pond, Charles and Tom went on horseback. Miss Duncan and Miss Stevenson, pass’d the remainder of the afternoon at Mr. Shaws. We went down in the evening for an hour to Mr. White’s. P. Stevenson, is not more than 16 I imagine, slender, not tall, a fine complexion, rather, too large a mouth, black eyes not quite enough animated, and a tout ensemble, which shows all the candour, and modest assurance of Innocence. But this is all outside. One trait only in her character I think I have seen more than once, which differs very much from her looks and indeed from her reputation, a contemptuous disposition, apt to ridicule small defects in the person or behaviour of other People. But this may be mere conjecture.
      